Citation Nr: 0822220	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left shoulder and left 
hand degenerative joint disease, to include as secondary to 
service-connected heart injury with post-operative residuals.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to May 1954.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefit sought on appeal.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran incurred or aggravated left shoulder and left 
hand degenerative joint disease during active duty or that it 
my be so presumed, or that the veteran's left shoulder and 
left hand degenerative joint disease is related to a service-
connected disability.


CONCLUSION OF LAW

Service connection for left shoulder and left hand 
degenerative joint disease, to include as secondary to 
service-connected heart injury with post-operative residuals, 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1133, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied with respect to 
service connection on direct and presumptive bases by way of 
a letter sent to the appellant in March 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The March 2005 letter did not provide notice with respect to 
entitlement to service connection on a secondary basis.  In 
this regard, VCAA notice errors are presumed prejudicial 
unless VA shows that the error did not affect the essential 
fairness of the adjudication.  To overcome the burden of 
prejudicial error, VA must show (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
contentions set forth by the veteran's October 2004 claim and 
his May 2006 VA Form 9 make it clear that he had actual 
knowledge of what was required to substantiate his claim for 
service connection on a secondary basis.  He has been 
represented by a service organization during the appeal.  The 
July 2005 rating decision on appeal and the corresponding 
statement of the case addressed his claim for service 
connection on a secondary basis, providing him actual 
knowledge of what was required to substantiate his claim for 
service connection on a secondary basis.  While these 
documents were not followed by a later adjudication, the 
veteran did subsequently state in May 2006 that he had no 
additional information or evidence to submit to substantiate 
his claim.  These factors demonstrate that the veteran has 
submitted all evidence and/or information in his possession 
and thus the purpose of the VCAA was not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the veteran was not 
provided timely notice of the type of evidence necessary to 
establish effective dates for the disability on appeal.  Any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
reports.  The appellant was afforded a VA medical examination 
in June 2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board is aware that a June 1995 letter 
from the Social Security Administration (SSA) informed the 
veteran that he was entitled to monthly disability benefits 
beginning in January 1995, and had become disabled under SSA 
rules in July 1994.  The veteran has made no assertion that 
his SSA benefits are due in part or whole to his claimed left 
shoulder and hand degenerative joint disease.  In fact, he 
stated in May 2006 that he had no additional information or 
evidence to submit to substantiate his claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Turning to the merits of the veteran's claim, he contended in 
October 2004 correspondence that his degenerative joint 
disease of the left shoulder and left hand was a complication 
of his service-connected heart injury with post-operative 
residuals.  The Board notes that his service-connected heart 
disability stems from a 1952 stab wound to his right 
ventricle.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to the 
left shoulder or the left hand, including as degenerative 
joint disease or as a complication of the veteran's stab 
wound of the right ventricle.  There is no evidence of 
pertinent complaints, symptoms, findings or diagnoses within 
one year of the veteran's separation from service.  Because 
the claimed condition was not seen during service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Because the claimed condition was not seen within 
one year of the veteran's separation from service, 
presumptive service connection is not warranted.

A December 1958 VA cardiology examination found no 
complications involving the left shoulder or hand.  

Post-service VA treatment records reflect treatment for a 
variety of conditions.  They do not include any medical 
opinion or evidence linking the veteran's degenerative joint 
disease of the left shoulder and left hand to his service or 
his service-connected heart injury with post-operative 
residuals.  

The earliest post-service indication of left shoulder and 
hand degenerative joint disease consists of a June 1995 VA 
aid and attendance/housebound examination which notes 
osteoarthritis of both shoulder and hypertrophic hand finger 
joints.  The pertinent diagnosis was severe osteoarthritis.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record contains no evidence linking the veteran's left 
shoulder and left hand degenerative joint disease to his 
service or a service-connected disability.  

The report of a June 2005 VA orthopedic examination provides 
a final pertinent diagnosis of left shoulder degenerative 
joint disease by 1995 X-rays at VA medical center (VAMC) and 
left hand degenerative joint disease by 1995 X-rays at VAMC.  
The examiner noted that the veteran's service medical records 
were silent as to a left shoulder or hand condition.  VA X-
rays dated in June 1995 were reportedly showed degenerative 
joint disease of both hands and shoulders, pointing out that 
the veteran's left shoulder and hand condition was due to the 
natural process of aging.  In essence, the examiner expressed 
the opinion that there was no evidence that the veteran's 
current degenerative joint disease of the left shoulder and 
hand was related to the veteran's service-connected heart 
injury with post-operative residuals.

The June 2005 VA examination report provides that the 
veteran's claims file was reviewed in detail.  The report 
refers to June 1995 VA X-ray evidence of left shoulder and 
hand arthritis that are not in the claims file.  However, the 
June 1995 VA aid and attendance/housebound examination report 
substantiates that the veteran had such arthritis.  

With respect to the veteran's own contentions, lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Nevertheless, the veteran's opinions are 
outweighed by the competent medical evidence of record.  
Simply stated, the Board finds that the service medical 
records (indicating no findings or complaints of left 
shoulder or hand condition, including degenerative joint 
disease, during active duty or within one year of separation) 
and post-service medical records (containing competent 
medical evidence that the veteran's current degenerative 
joint disease of the left shoulder and left hand is not 
related to his active duty or his service-connected heart 
injury with post-operative residuals) outweigh the veteran's 
contentions.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for degenerative joint 
disease of the left shoulder and left hand.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for left shoulder and left hand 
degenerative joint disease, to include as secondary to 
service-connected heart injury with post-operative residuals, 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


